DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. § 121:
Group I.  Claims 1-13 are drawn to a membrane structure having alternately stacked refraction films, classified in CPC class code G02B 1/115.
Group II.  Claims 14-17 are drawn to a transparent substrate having a curved side connected to a planar surface, classified in CPC class code G02B 1/14.
Claims 18 and 19 contain all of the limitations of independent Claim 1 and independent Claim 14, and therefore will be examined with the elected group.

Subcombinations Usable Together
The inventions of Group I and Group II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if:  
(A) they do not overlap in scope, i.e., are mutually exclusive; 
(B) they are not obvious variants of each other; and 
(C) it is shown that at least one subcombination is separately usable.  See MPEP § 806.05(d).
In the present case, the invention of Group I and the invention of Group II do not overlap in scope (i.e., are mutually exclusive) in that Group I requires first refraction films and second refraction films which are alternately stacked, which Group II does not require, and Group II requires a transparent base having a planar surface and a curved side connected to each other, which Group I does not require.
There is nothing of record (e.g., a statement by Applicant) to show the inventions as claimed to be obvious variants of each other.
At least one subcombination is separately usable because Group I may be used as an anti-reflection film (see, e.g., paragraphs [0035], [0036] on pages 6-7 of Applicant’s specification as originally-filed).
There is also a search burden due to the different class code classifications of the inventions, and the significant differences in the claimed subject matter, wherein prior art search results for one of the inventions would not necessarily yield relevant search results for the other invention, i.e., necessitating different search queries.
Thus, there is a serious search burden on the examiner if such claims are not restricted, for at least the reasons explained above, including with regard to the separate classification and the required different fields of search for the claims.
These inventions are independent or distinct for the reasons given above, and thus restriction for examination purposes as indicated is proper.
The examiner has required restriction between subcombinations usable together.  Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR § 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or non-statutory double patenting rejections over the claims of the instant application.

Applicant’s Response Information
Applicant is advised that the reply to this requirement to be complete must include:  (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention (as recited above).
 The election of an invention may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR § 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the grounds that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. § 103 of the other invention.

Provisional Election by Telephone Call
Applicant’s representative was contacted by telephone to inquire about a provisional election to the above restriction requirement, but the Examiner was informed that a written restriction requirement would be preferable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S. DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached on Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872